Citation Nr: 1636172	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for a right lower extremity peripheral nerve condition.

4.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to October 1960 and March 1965 to June 1969 with service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

During the course of the appeal, in an April 2016 RO rating decision, service connection was granted for a neck (cervical strain), low back (lumbago), left lower extremity peripheral nerve condition (left lower extremity radiculopathy), and bilateral knee condition (patellofemoral pain syndrome).  As such, the grants of service connection represent the full benefit sought on appeal and the matters are no longer for appellate consideration.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2014.  A transcript of the hearing is associated with the claims file.  

In November 2015 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims of service connection for bilateral hip and knee disabilities are being remanded to the AOJ for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to herbicides.

2.  The Veteran does not have a disease that is presumed to be service connected in Veterans exposed to Agent Orange.

3.  A skin condition was not manifest in service and is not attributable to service.

4.  Affording the Veteran the benefit of the doubt, the probative medical evidence of record has shown that right lower extremity radiculopathy is related to his service-connected low back condition.


CONCLUSIONS OF LAW

 1.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for right lower extremity radiculopathy as secondary to service-connected low back condition have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter from March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Skin condition

The Veteran contends that he has suffered from a skin condition, including chloracne, since service.  He contends the condition may be attributable to his exposure to Agent Orange.

The Veteran has a current diagnosis of seborrheic dermatitis, xerosis and keratosis pilaris.  See February 2016 VA examination.

Based on the evidence of record, the Veteran's claim of service connection for a skin disorder must be denied.

As an initial matter, VA has confirmed that the Veteran served in Vietnam.  See e.g., DD 214 from June 1966 to June 1969.  Accordingly, exposure to herbicides is conceded.  There is no competent medical evidence of record which supports a finding that the Veteran had chloracne or other acneform diseases at any time since service.  The Board observes that the record also contains statements from the Veteran claiming that he had chloracne.  While he is competent to establish the presence of observable symptomatology, he is not competent to diagnose chloracne, a specific and complicated skin disease with features similar to several other disorders.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Significantly, in the February 2016 VA examination (summarized in further detail below), the Veteran's assertion that his skin condition looked like chloracne was observed but the examiner clarified that the condition was actually keratosis pilaris (not chloracne).  Proof the Veteran has the alleged disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection is not warranted for chloracne based upon herbicide exposure and the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  No other presumptive provision(s) appears applicable to the facts of the present appeal.  

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a skin disorder during service.  The Board notes that the Veteran presented with a rash in March 1958, however, it was diagnosed as a symptom of Rubella, rather than a skin disorder.  Significantly, at separation examinations from his first and second periods of active duty (September 1960 and June 1969), the clinical evaluations of the skin were indicated as normal.  

The Veteran was afforded a VA skin examination in February 2016.  As noted above, the VA examiner diagnosed the Veteran with seborrheic dermatitis, xerosis and keratosis pilaris.  The Veteran reported that while he was stationed in Vietnam, his central face, hands and arms were constantly flaking and coming off in chunks, like psoriasis.  He reported that the condition was worse in the summer and that he had blackheads on the tops of his thighs that he thought looked like chloracne.  He denied ever seeing a dermatologist or having a biopsy to his face, arms, hands or tops of thighs while in the military or exiting the military.  He reported that his civilian primary recommended creams but he reported that they were ineffective; he only used soap and water.  

The VA examiner provided a negative opinion regarding whether a skin condition was incurred in or caused by military service.  In support of this opinion, he highlighted that the Veteran's service treatment records were silent for any skin conditions.  Although the Veteran thought he had chloracne to the tops of his thighs, the examination revealed that it was actually keratosis pilaris.  Keratosis pilaris is an extremely common benign skin condition that occurs from keratination of hair follicles (common areas include the upper arms, anterior and posterior thighs).  The Veteran's seborrheic dermatitis was found on his central third face.  The condition was commonly aggravated by changes in humidity and trauma (i.e., scratching) or emotional stress.  The Veteran's xerosis (dry skin) was found on his bilateral upper and lower extremities.  It is a benign skin condition that nearly everyone greater than 60 had.  The VA examiner reiterated that all three conditions were not associated with any exposure event or caused by military service.  Medical literature was also cited in support of the opinion.  

The Board affords the VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  Despite acknowledging the Veteran's report of in-service manifestations of skin issues, he was unable to find an etiological link between his current skin conditions and service.  

The only evidence relating the Veteran's skin diseases to his military service, including his time in Vietnam, comes from him personally.  But as already discussed, because he has not been shown to be competent to offer a probative opinion on a matter requiring medical expertise, his claim that his skin disorders, diagnosed many decades after his service, are conditions which are etiologically related to service, are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And as this is the only evidence of record relating his skin diseases to his service, his claim must be denied given the contrary and highly probative VA medical examiner's opinion.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Peripheral nerve condition of the right lower extremity

The Veteran asserts entitlement to service connection of a right lower extremity peripheral nerve condition.  

The Veteran is currently service connected for a low back condition (lumbago) and left lower extremity radiculopathy.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In considering the evidence of record, the Board finds that the weight of the evidence is at least in equipoise as to whether the current right lower extremity radiculopathy is proximately due to the service-connected low back disability.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.   See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, in the August 2013 VA peripheral nerves examination, the Veteran was diagnosed with a bilateral lower extremity peripheral nerve condition which affected the sciatic nerve.  Subsequently, in a February 2016 VA examination, it was clarified that the Veteran's peripheral nerve condition was consistent with mechanical lumbar radiculopathy as opposed to peripheral neuropathy, which affected the sciatic nerve but only in the left lower extremity at this time.  In a March 2016 VA back examination, the Veteran was noted to have radiculopathy associated with his low back condition, but again, only in the left lower extremity.  As the evidence supports that a sciatic nerve condition is related to his service-connected low back condition and a right lower extremity sciatic nerve condition was diagnosed within the appeal period, resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for a skin condition is denied.

Entitlement to service connection for right lower extremity radiculopathy is granted.



REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a bilateral hip and bilateral foot condition.  

Bilateral hip condition

The Veteran was afforded a VA hip examination in February 2016.  The Veteran reported that he had increased pain when standing or walking from across the lower back that radiates to his bilateral hips and lateral thighs.  Of note, is that the report indicated some reduction of muscle strength in the right hip (not in the left) and the extent of the reduction was not detailed (i.e., the muscle strength scale on the report is from 0 to 5 but the examiner did not rate the Veteran's hip strength for flexion, extension or abduction).  Also, imaging studies of the hip and thigh were not taken.  The examiner concluded that the Veteran did not have any bilateral hip condition identified during the examination and no etiological opinion was required.  The Board finds that the opinion is inadequate as it did not explain the significance, if any, of the reduced muscle strength in the right hip or the subjective reports of pain that radiated to his hips from his back.  Further, no imaging studies have been conducted to identify whether the Veteran has any traumatic or degenerative arthritis in the hips.  As such, a VA hip examination, with all necessary testing, is required on remand.   

Bilateral foot condition

The Veteran was afforded a VA foot examination in February 2016.  The Veteran reported a constant right foot pain which onset after a (parachute) jump in 1986.   He explained that after the jump he had injured both his heels and was told by his primary that he had compression fractures; he had to walk on his toes for at least three months until the pain went away.  On examination, the examiner diagnosed a bunionette to the right 5th lateral aspect of the head of the 5th metatarsal with unknown etiology.  The Board finds this examination inadequate.  Despite the Veteran's reports of a previous diagnosis of fractures in his bilateral heels, no imaging studies were conducted to affirm or rebut this assertion or identify any current condition of the heels such as degenerative or traumatic arthritis.  Further, although the bunionette had an unknown etiology, there was no elaboration as to why.  As such, a VA foot examination, with all necessary testing, is required on remand.   

Accordingly, the case is REMANDED for the following action:

1.  After any further development deemed necessary is conducted, arrange for the Veteran to undergo a VA examination to assist in determining the current nature and etiology of any currently diagnosed hip or foot condition.  Any and all diagnostic testing necessary must be conducted, including imaging studies.  

The claims folder should be reviewed and the examiner's report should note that review.  Thereafter, the examiner should respond to the following requests:

 a)  Identify by diagnosis any bilateral hip or foot condition, and;

 b)  Render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service or to injuries sustained while parachuting during ACDUTRA.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


